           Case 2:19-cv-00901-JCM-DJA Document 12 Filed 12/11/19 Page 1 of 1



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIANNA SMITH
 4 Assistant United States Attorney
   Nevada Bar No. 11795
 5 501 Las Vegas Boulevard, South, Suite 1100
   Las Vegas, Nevada 89101
 6 Telephone: 702-388-6336
   Brianna.Smith@usdoj.gov
 7 Attorneys for the United States

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10   Julia Barrientos,                                 Case No. 2:19-cv-00901-JCM-CWH
11                 Plaintiff,
12         v.                                       Stipulation and Order for Dismissal with
                                                                    Prejudice
13   United States of America,
14                 Defendant.
15
           It is hereby stipulated, by and between Plaintiff Julia Barrientos, by and through her
16
     counsel of record, and Defendant United States of America, through its counsel of record,
17

18 that Plaintiff’s Complaint against the United States of America be dismissed, with prejudice,

19 with each party to bear their own fees and costs.

20         Dated this 11th day of December 2019.
21    BERNSTEIN & POISSON                         NICHOLAS A. T`RUTANICH
                                                  United States Attorney
22    /s/ Ryan Kerbow
      RYAN KERBOW                                 /s/ Brianna Smith
23    320 S. Jones Blvd.                          BRIANNA SMITH
      Las Vegas, Nevada 89107                     Assistant United States Attorney
24
      Attorneys for Plaintiff                     Attorneys for the United States
25
                                        IT IS SO ORDERED.
26

27                                      UNITED STATES DISTRICT COURT JUDGE
28                                                  December 20, 2019.
                                        DATED:
